Citation Nr: 0010707	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-37 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a brain disorder.  

2.  Entitlement to a compensable evaluation for a 
tracheostomy scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
July 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1992 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  

In March 1997 the Board remanded this case for additional 
development, and it has since been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
brain disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

3.  The probative medical evidence shows that the 
tracheostomy scar is not productive of more than slight 
disfigurement, and is not is tender or painful on objective 
demonstration; superficial, poorly nourished with repeated 
ulceration; or otherwise causative of limitation of function.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
brain disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The criteria for a compensable evaluation for a 
tracheostomy scar have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes 7800, 7803, 7804, and 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Brain Disorder

Factual Background

Pertinent service medical records reveal that the veteran was 
a passenger in a car which collided with another car in May 
1976.  The veteran suffered multiple facial lacerations, was 
hospitalized, and was treated for gross midfacial fractures.  

Examination on admission revealed the veteran to be battered 
but fairly alert, oriented times three.  A facial tomography 
revealed multiple fractures of all facial bones constituting 
Le Fort I, II, and III degree fractures.  

The veteran underwent a tracheostomy followed by an open 
reduction internal fixation of Le Fort, I, II, and III mid-
facial fractures, as well as nasal and ethmoid complex 
fractures.  

On separation examination in June 1977 the veteran reported a 
history of a head injury; however, he denied dizziness or 
fainting spells, frequent or severe headaches, periods of 
unconsciousness, and loss of memory or amnesia.  Neurologic 
examination was described as normal.  

Pertinent post-service medical records show that, on VA 
examination in April 1978, the veteran reported not having 
any memory of the day of the automobile accident.  He 
reported headaches during the summer when the light was 
bright.  He also reported that headlights from other cars 
would bother him when driving at night.  He denied vertigo 
and reported that his memory was good.  No diagnosis of a 
brain disorder was documented.  

On VA examination in November 1983 the veteran reported a 
history of dizziness and headaches.  He was not specifically 
evaluated for neurological disorders.  

In March 1990 the veteran was admitted to Coquine Valley 
Hospital where he was treated for acute alcohol intoxication.  
It was noted that there were no neurological changes during 
admission.  

VA records from January 1991 show the veteran was seen for 
alcohol-related problems.  It was noted that he would get 
drunk on weekends, and his spouse reported that he would 
become "crazy" and verbally and physically abusive towards 
her.  A history of drinking since high school was reported.  
It was noted that his last drink was in October 1990.  The 
assessment was chronic alcohol dependence.  

In May 1991 the veteran was admitted to the Roseburg VA 
Medical Center (VAMC) with a history of complete 
disorientation and no memory as of May 10, 1991.  The 
veteran's spouse reported that he had hit the top of his head 
about 1.5 weeks earlier.  A computed axial tomography (CAT) 
scan was negative.  The veteran signed out on May 12, 1991, 
against medical advice, but was taken by his wife to Mercy 
Medical Center on May 13, 1991.  The discharge diagnosis was 
an acute organic brain syndrome secondary to substance abuse, 
suspected.  

Admission records from Mercy Medical Center documented 
complaints of dizziness with nausea and blurred vision.  On 
admission, he presented as bizarre, laughing, hearing voices, 
then became non-responsive.  He was confused and had long and 
short-term memory problems.  Laboratory tests were 
essentially within normal limits.  A urine drug screen was 
positive for benzodiazepines, but were attributed to the 
benzodiazepines used in a CT scan.  The final diagnosis was 
dementia of unknown etiology.  He remained confused on 
discharge.  

The veteran was re-hospitalized at the Roseburg VAMC on May 
17, 1991.  A history of alcohol and marijuana abuse was 
noted, but it was also noted that he had not used either 
since October 1990.  He had been painting furniture using 
paint thinner, paint remover, and spray cans one week 
earlier.  It was indicated that the veteran's symptoms 
appeared after this time.  

Examination revealed decreased psychomotor activity and 
reports of hallucinations, although he was vague and evasive 
as to their content.  There was some memory impairment, but 
he could name four of the last five presidents, and could 
calculate.  The provisional diagnosis was an acute organic 
brain syndrome.  The discharge diagnosis was alcohol 
dependency.  

In June 1991 the veteran submitted a claim for, in pertinent 
part, entitlement to service connection for an acute organic 
brain disorder.  

A February 1994 examination at Albany Family Medicine noted 
that the veteran had not been drinking since October 1990.  
Examination of the head, neck, cranial nerves, mental status, 
motor and sensory examinations were all normal.  The 
assessment was a healthy male.  

In June 1996 the veteran was seen at Albany Family Medicine 
with a "little bit" of dizziness, cough, chest discomfort, 
and burning in the ears.  The diagnosis was pleurodynia, 
probably virally induced.

Records from Dr. D.G. dated from May 1997 to December 1997 do 
not document references to an organic brain syndrome.  

In February 1998 an independent medical examination was 
conducted by Dr. D.M.G.  The veteran reported a history of 
headaches, trouble with memory, and frequent dizzy spells 
(described as a "spinning sensation") following an in-
service injury to his face.  He also reported an episode of 
confusion and hallucinations in 1990.  The veteran noted that 
it resolved spontaneously and that he had not had any further 
problems along those lines.  

The veteran was alert and fully oriented on examination, and 
scored a 29 out of 30 on the standard mini-mental status 
examination.  Short-term memory was described as good.  The 
cranial nerves were indicated as being intact.  Motor 
strength, coordination, and sensory examination all were 
indicated as being normal.  

The diagnosis was a status-post closed head injury with 
facial fractures (1976) vertigo, and a post-traumatic 
migraine.  The examiner concluded that neurologic examination 
was completely normal, and that there was no evidence of a 
neurologic disorder, aside from migraine headaches.  

In February 1998 Dr. G.P.M. conducted a VA mental status 
examination.  The veteran reported that he would forget where 
he put things.  He admitted to drinking a six pack of beer 
once or twice a month.  

On examination, the veteran showed poor insight and poor 
abstract reasoning skills.  He could only recall two of the 
last five presidents, and recalled one of three words after a 
five minute delay.  Concentration was indicated as being 
intact.  

The examiner concluded that the veteran's motor vehicle 
accident may have played an important role in his less than 
average intellectual abilities.  He concluded that the 
veteran had a cognitive disorder (Axis I) and a personality 
change (Axis II) due to a serious head injury in 1976.  

In May 1998 the veteran underwent a VA neurological 
examination.  It was noted that he was an "extremely poor 
historian," responding to most questions with "I don't 
know" or "I don't remember."  He reported headaches and 
some memory disturbance.  

The veteran was alert and oriented on examination.  He was 
unable to remember the past second president.  He remembered 
two out of three objects after five minutes.  It was 
concluded, in pertinent part, that the veteran had a mild 
cognitive impairment, "unlikely to be related to his motor 
vehicle accident in 1976."  The examiner opined that his 
cognitive deficit was more likely due to his alcohol abuse.  

In May 1998 Dr. G.P.M. conducted his second VA mental status 
examination of the veteran.  The examiner noted that, in 
contrast to his February 1998 examination, the veteran was 
able to repeat three words after a five minute delay; 
however, he displayed poor abstract reasoning.  

The examiner deferred a conclusion regarding his previous 
Axis I diagnosis of a cognitive disorder due to a head injury 
pending a neuropsychiatric evaluation of the veteran.  

In July 1998 a VA mental disorders examination was conducted.  
It was noted that the veteran's mental status had been found 
to vary across the examinations conducted by Dr. G.P.M.  

The veteran reported problems with short-term memory.  A 
history of alcohol abuse was reported, and he acknowledged 
that he was continuing to drink two or three times per week.  

On examination it was noted that the veteran may have 
exaggerated his difficulties at times.  Cognitive functioning 
appeared grossly intact and intelligence was estimated as 
about low average.  Attention was described as average.  On 
memory testing, he performed in the 84th percentile, and 
suffered no difficulty with auditory attention.  He scored in 
the low average range of tests measuring visual and verbal 
memory.  Short-term and long-term memory appeared intact.  

Responses to the "MMPI-2" test were found to be indicative 
of over-reporting and exaggeration of symptomatology, and it 
was interpreted that his motivation in responding in this 
manner may be hypothesized as an effort to emphasize distress 
as well as his wish for assistance.  The diagnostic 
impression was alcohol abuse, dysthymia, and a personality 
disorder, not otherwise specified.  

The examiner concluded that the veteran did not appear to 
suffer from significant cognitive defects as a result of 
either his head injury or chronic alcohol abuse.  His alcohol 
abuse was thought to be a possible contributor to his 
complaints of short-term memory.  He also concluded that the 
personality disorder was congenital and not the result of the 
1976 head injury.  

Upon reviewing the July 1998 VA examination report, Dr. 
G.P.M. submitted a July 1998 addendum changing his Axis I 
diagnosis (previously a cognitive disorder secondary to a 
head injury) to alcohol abuse and the Axis II diagnosis to a 
personality disorder, not otherwise specified.  

In April 1999 the veteran underwent a disability evaluation 
with complaints of, in pertinent part, dizziness and blurred 
vision.  Neurological examination was unremarkable and no 
specific diagnosis relating to the dizziness was made.  

In July 1999 the veteran underwent an electronystagmography 
(ENG), and this study was found to be normal.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for an organic disease of the nervous system if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a brain 
disorder must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record does not clearly indicate that the veteran has a 
current disability of the brain.  The VA May 1991 diagnosis 
of an acute organic brain syndrome was provisional, and the 
final diagnosis was alcohol dependency.  In February 1998, 
Dr. D.M.G. concluded that there was no evidence of a 
neurologic disorder.  There are other multiple VA 
examinations in which no diagnosis of a brain disorder was 
documented.  A private physician concluded in April 1999 that 
the veteran's neurological examination was unremarkable.  
While Dr. G.P.M. initially diagnosed the veteran with a 
cognitive disorder, he changed this diagnosis in July 1998 to 
alcohol abuse.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The only current diagnosis of a possible brain disorder was 
made during the May 1998 VA neurological examination in which 
it was concluded that the veteran had a mild cognitive 
impairment likely related to alcohol abuse.  

Even assuming that this would constitute a current disability 
of the brain, there is no competent evidence of a nexus 
between the veteran's current brain disability and service.  
The only opinion linking his cognitive impairment to service 
was made by Dr. G.P.M. in February 1998 when he concluded 
that it was due to his in-service head injury in 1976; 
however, Dr. G.P.M. later changed the above diagnosis to 
alcohol abuse, specifically indicating that he was amending 
his previous February 1998 diagnosis, therefore making his 
previous conclusion obsolete.  There are no other documented 
medical opinions or other competent evidence of record 
linking the veteran's current brain disorder to service.  In 
fact, the VA examiner who diagnosed a mild cognitive 
impairment specifically concluded that it was unlikely that 
such impairment was related to his 1976 motor vehicle 
accident, and concluded that it was more likely related to 
his alcohol abuse  



In addition, there is no evidence that any chronic disease 
was shown in service or manifested itself during an 
applicable presumption period.  Nor is there medical evidence 
of a relationship between the veteran's current brain 
disorder and any alleged continuity of symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's brain disorder is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

Because there is no evidence of a nexus between a current 
brain disorder and service, the Board concludes that the 
veteran's claim of entitlement to service connection for a 
brain disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of a brain 
disorder is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.  


Entitlement to a Compensable Rating for a Tracheostomy Scar

Factual Background

The pertinent evidence of record shows that the RO granted 
service connection for a residual scar from a tracheostomy in 
May 1978, assigning a noncompensable rating.  

In June 1991 the veteran submitted what the RO interpreted 
as, in pertinent part, a claim for an increased evaluation of 
his tracheostomy.  

The RO denied this claim in April 1992, and the veteran 
appealed it, claiming that there was scarring inside his 
throat causing him breathing problems.  

In June 1995 the veteran was seen for sinus congestion, ear 
congestion, dizziness, and blowing out brown mucus.  On 
examination, there was no pharyngeal injection, and the neck 
was supple and non-tender.  The diagnosis was acute 
sinusitis.  

In June 1996 the veteran was seen at Albany Family Medicine, 
with complaints of, in pertinent part, a cough.  It was noted 
that he had a history of smoking cigarettes.  He denied 
specific tenderness to the throat, but reported swelling 
under the ears and into the throat.  The diagnosis was 
pleurodynia, probably virally induced.  

Records from Dr. D.G. show treatment of respiratory problems.  
In May 1997 he reported burning ears.  A history of smoking 
one pack-a-day of cigarettes for 45 years was noted.  The 
diagnosis was sinusitis, Eustachian tube defect and 
bronchitis.  

In November 1997 he was seen with a history of being sick for 
several days with a productive cough.  On examination, the 
oropharynx revealed purulent discharge and injection 
secondary to chronic nicotine abuse and poor dentition.  The 
diagnoses were bronchitis and nicotine dependence.  

On follow-up the veteran was continuing to report a sore 
throat and earache.  Examination of the neck revealed 
development of a chronic "brawniness" of the skin color.  
On follow-up in December 1997 it was noted that the 
oropharynx was injected from nicotine.  

In February 1998 the veteran underwent a VA respiratory 
examination.  He reported a history of chronic respiratory 
problems since his in-service motor vehicle accident.  On 
examination, air movement was noted as good.  There was an 
indented tracheostomy scar over the anterior surface of the 
neck, approximately one inch in diameter.  It was round and 
slightly lighter than the surrounding skin color.  Pulmonary 
testing revealed overall ventilatory function to be normal.  
Forced expiratory volume (FEV1) was 90 percent of predicted 
and forced vital capacity (FVC) was 85 percent of predicted.  

In March 1998 the veteran was examined for vertigo.  His 
history of respiratory problems and the recent examination 
were noted.  Examination revealed a normal 
pharynx/hypopharynx.  The neck revealed a well-healed 
tracheostomy scar with no retraction.  It did not appear to 
be significantly adherent to the trachea.  Palpation of the 
trachea revealed no significant abnormality.  The 
tracheostomy scar was concluded to be normal.  The examiner 
further concluded it was doubtful that his tracheostomy scar 
was in any way related to his bronchitis.  His bronchitis was 
found to be most likely the result of his smoking habits.  



In May 1998 a VA respiratory examination was conducted.  The 
veteran currently denied any respiratory problems, with the 
exception of shortness of breath with heavy exertion.  He 
stated that he did a lot of hiking and that breathing was not 
a problem for him.  He specifically stated that his 
tracheostomy scar did not cause any problems for him.  This 
particular scar was described by the VA examiner as well-
healed and 1.25 centimeters in length.  The pertinent 
diagnosis was a well-healed tracheostomy scar, which was 
concluded as not being a problem for the veteran.  

On examination in April 1999 clinical inspection of the 
throat was described as revealing no lesions.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Rating shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  

Diagnostic Code 7800 provides a noncompensable rating for 
disfiguring scars of the head, face or neck as noncompensable 
when slight; 10 percent when moderately disfiguring; and 30 
percent when severe especially if producing marked and 
unsightly deformity of the eyelids, lips or auricles.  

A 50 percent rating is assignable when there is complete or 
exceptionally repugnant deformity under Diagnostic Code 7800.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  

Compensation is provided for scars that are superficial, 
poorly nourished, with repeated ulceration (10 percent), and 
superficial, tender and painful on objective demonstration 
(10 percent).  Scars that otherwise limit function are based 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, and 7805.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  



The veteran's tracheostomy scar is currently evaluated as 
noncompensable.  A compensable rating (10 percent), would 
require a moderate, disfiguring scar of the head, face, or 
neck; a superficial, poorly nourished scar with repeated 
ulceration; a superficial, tender and painful scar on 
objective demonstration; or a scar otherwise causative of 
functional limitation.  

A compensable rating for the tracheostomy scar is not 
warranted.  The veteran initially contended that he had 
scarring in his throat that resulted in his having difficulty 
with breathing.  However, examinations have not revealed such 
findings regarding the tracheostomy scar.  

Specifically, pulmonary function testing was interpreted as 
revealing normal overall ventilatory function.  A VA examiner 
concluded in March 1998 that the tracheostomy scar was 
normal, finding it to be well-healed with no significant 
adherence to the trachea.  The examiner also concluded it was 
doubtful that the veteran's bronchitis was in any way related 
to his tracheostomy scar.  Numerous examiners attributed his 
respiratory problems to his smoking.  

On VA examination in May 1998 the examiner described the 
tracheostomy scar as being well-healed and concluded that it 
was not a problem for the veteran.  The veteran himself was 
specifically documented as reporting that his tracheostomy 
scar did not cause any problems for him, also stating that he 
did a lot of hiking and that breathing was not a problem for 
him.  

Examination of the throat in April 1999 was noted as 
revealing no lesions.  This constitutes persuasive evidence 
that a compensable rating for the tracheostomy scar is not 
warranted.  See Chelte v. Brown, 10 Vet. App. 268 (1997) 
(holding that a scar is not a compensable condition unless 
the veteran experiences some complications with the scar).  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for the veteran's service-
connected tracheostomy scar.  


Other Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran the criteria for assignment of an 
extraschedular evaluation, but did not actually discuss them 
fully in light of his claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

No ascertainable disablement attributable to the service-
connected tracheostomy scar has been found on the basis of 
comprehensive contemporaneous VA examination on file.  
Accordingly, the tracheostomy scar has not required frequent 
inpatient care nor shown to markedly interfere with 
employment.  Clearly it has not rendered impractical the 
application of the regular schedular standards.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
tracheostomy scar.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a brain disorder, the 
appeal is denied.  

Entitlement to a compensable rating for a tracheostomy scar 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 20 -


- 1 -


